230 F.2d 40
GULF OIL CORPORATION and Gulf Refining Company, Appellantsv.FEDERAL POWER COMMISSION, Hon. Jerome K. Kuykendall, Chairman, et al., Appellees.
No. 12627.
United States Court of Appeals District of Columbia Circuit.
Argued June 30, 1955.
Decided January 30, 1956.
Petition for Rehearing Denied March 21, 1956.

Appeal from the United States District Court for the District of Columbia; James R. Kirkland, Judge.
See also 128 F.Supp. 446.
Mr. Jesse P. Luton, Jr., of the bar of the Supreme Court of Texas, Fort Worth, Tex., pro hac vice, by special leave of Court, with whom Mr. Burdette M. Asbill, Washington, D. C., was on the brief, for appellants.
Mr. Robert L. Russell, Atty., Federal Power Commission, with whom Messrs. Willard W. Gatchell, Gen. Counsel, Federal Power Commission, and William J. Grove, Asst. Gen. Counsel, Federal Power Commission, were on the brief, for appellees.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit Judges.
BASTIAN, Circuit Judge.


1
Due to the similarity of facts and identity of the legal principles involved in the instant case with those in Federal Power Commission v. Union Producing Company, 97 U.S.App.D.C. ___, 230 F.2d 36, we affirm the order of the trial court with respect to the denial of the injunction and remand the case with directions to dismiss the complaint.


2
Affirmed, and remanded with directions to dismiss.


3
WILBUR K. MILLER, Circuit Judge, dissents.